Case 2:20-cv-00129-SPC-MRM Document 24 Filed 09/09/20 Page 1 of 2 PageID 90




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

CFS SERVICES, LP, a Texas Limited
Partnership

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-129-FtM-38MRM

AMERITECH ROOFING SYSTEMS
INC.,

                Defendant.
                                                 /

                                      OPINION AND ORDER1

        This matter comes before the Court upon sua sponte review of Plaintiff CFS

Services, LP’s (“CFS”) Complaint. (Doc. 1). CFS sues Ameritech Roofing Systems, Inc.

for state law contract claims, citing diversity jurisdiction. Yet because CFS has failed to

provide the Court with sufficient information to establish diversity jurisdiction, the

Complaint is due to be dismissed.

        Because federal courts are courts of limited jurisdiction, they are “obligated to

inquire into subject matter jurisdiction sua sponte whenever it may be lacking.” Univ. of

S. Ala. V. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999). In an action filed directly

in federal court, the plaintiff must plead and prove jurisdiction. See King v. Cessna Aircraft

Co., 505 F.3d 1160, 1170 (11th Cir. 2007). Federal courts have diversity jurisdiction over

a matter if the amount in controversy exceeds $75,000, exclusive of interests and costs,




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00129-SPC-MRM Document 24 Filed 09/09/20 Page 2 of 2 PageID 91




and there is complete diversity of citizenship among the parties. See 28 U.S.C. § 1332(a);

Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1261 (11th Cir. 2000).             Plaintiff’s

citizenship, as a limited partnership, is problematic here.

       The citizenship of a partnership is not determined by the state of organization and

principal place of business, as with a corporation, but rather by the citizenship of each of

its general and limited partners. See Carden v. Arkoma Assocs., 494 U.S. 185, 187-88

(1990). Plaintiff alleges it “is a limited partnership organized under the laws of the State

of Texas.” (Id. at ¶ 1). This allegation fails to show what limited partners exist and their

citizenship. Thus, on the face of the Complaint, it is unclear the diversity jurisdiction

exists. The Court will allow Plaintiff to amend its pleading and establish jurisdiction.

       Accordingly, it is now

       ORDERED:

          1. Plaintiff CFS Services, LP’s Complaint (Doc. 1) is DISMISSED without

              prejudice.    Plaintiff may file an amended complaint on or before

              September 16, 2020. Failure to do so will result in the Court closing

              this case.

          2. Defendant Ameritech Roofing Systems, Inc.’s Motion to Dismiss or For a

              More Definite Statement is (Doc. 16) DENIED without prejudice as moot.

       DONE and ORDERED in Fort Myers, Florida this 9th day of September, 2020.




Copies: All Parties of Record




                                             2
